                                           Case 4:19-cv-08426-YGR Document 57 Filed 09/14/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT

                                   9                                  NORTHERN DISTRICT OF CALIFORNIA

                                  10                                          San Francisco Division

                                  11                                                         Case No. 4:19-cv-08426-YGR (LB)
                                           THE CALIFORNIA BEACH CO., LLC.,
                                  12
Northern District of California
 United States District Court




                                                         Plaintiff,                          ORDER REGARDING SEALING
                                  13
                                                  v.                                         Re: ECF No. 45
                                  14

                                  15       HAN XIAN DU
                                  16                     Defendant.
                                  17

                                  18        On September 3, 2020, the plaintiff filed an administrative motion to seal the entire

                                  19   Supplemental Fourth Declaration of Austin Wright.1 Generally, the declaration has sealable

                                  20   information, but sealing the entire declaration does not comply with Civil Local Rule 79-5. The

                                  21   court thus denies the motion to seal without prejudice to the plaintiff’s submitting a more narrowly

                                  22   tailored redaction.

                                  23        Sealing is governed by Civil Local Rule 79-5. Among other requirements, a party must submit

                                  24   “[a] declaration establishing that the document sought to be filed under seal, or portions thereof,

                                  25   are sealable.” N.D. Cal. Civ. L.R. 79-5(d)(1)(A), (e)(1). Local Rule 79-5 also provides that

                                  26
                                  27   1
                                        Administrative Motion to File Under Seal (“Mot. to Seal”) – ECF No. 45; Fourth Declaration of
                                       Austin Wright in Support of Motion for Award of Damages, Attorneys’ Fees and Costs (“Fourth
                                  28   Wright Decl.”) – ECF No. 45-3.

                                       ORDER – No. 4:19-cv-08426-YGR (LB)
                                          Case 4:19-cv-08426-YGR Document 57 Filed 09/14/20 Page 2 of 3




                                   1   requests to seal “must be narrowly tailored to seek sealing of only sealable material” and that

                                   2   “[r]eference to a stipulation or protective order that allows a party to designate certain documents

                                   3   as confidential is not sufficient to establish that a document, or portions thereof, are sealable.”

                                   4   N.D. Cal. Civ. L.R. 79-5(b), (d)(1)(A)–(B). Under Local Rule 79-5, a party must file (1) a sealed

                                   5   document that has all proposed sealed portions highlighted in yellow and (2) a redacted, public-

                                   6   record document.

                                   7      The following is a summary of the standards for sealing.

                                   8      “A party seeking to seal a document filed with the court must (1) comply with Civil Local

                                   9   Rule 79-5; and (2) rebut the ‘strong presumption in favor of access’ that applies to all court

                                  10   documents other than grand jury transcripts and pre-indictment warrant materials.” Icon-IP Pty

                                  11   Ltd. v. Specialized Bicycle Components, Inc., No. 12-cv-03844-JST, 2015 WL 984121, at *1 (N.D.

                                  12   Cal. Mar. 4, 2015) (citing Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir.
Northern District of California
 United States District Court




                                  13   2006)).

                                  14      With respect to the first prong, Local Rule 79-5 provides that a sealing order may be issued

                                  15   only upon a request that (1) “establishes that the document, or portions thereof, are privileged,

                                  16   protectable as a trade secret or otherwise entitled to protection under the law” and (2) is “narrowly

                                  17   tailored to seek sealing only of sealable material.” N.D. Cal. Civil L.R. 79-5(b).

                                  18      With respect to the second prong, “[h]istorically, courts have recognized a ‘general right to

                                  19   inspect and copy public records and documents, including judicial records and documents.’”

                                  20   Kamakana, 447 F.3d at 1178 (quoting Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 597 & n.7

                                  21   (1978)). “This right is justified by the interest of citizens in ‘keeping a watchful eye on the

                                  22   workings of public agencies.’” Id. (internal brackets omitted) (quoting Nixon, 435 U.S. at 598).

                                  23      Two standards generally govern sealing motions. Pintos v. Pac. Creditors Ass’n, 605 F.3d 665,

                                  24   677 (9th Cir. 2010). The “compelling reasons” applies to most court documents, including those

                                  25   filed in connection with dispositive motions, while the “good cause” standard applies to private

                                  26   materials “unearthed during discovery,” including those filed in connection with non-dispositive

                                  27   motions. Welle v. Provident Life & Accident Ins. Co., No.: 3:12-cv-3016 EMC (KAW), 2013 WL

                                  28   6055369, at *1 (N.D. Cal. Nov. 14, 2013) (quoting Pintos, 605 F.3d at 677).

                                       ORDER – No. 4:19-cv-08426-YGR (LB)                 2
                                             Case 4:19-cv-08426-YGR Document 57 Filed 09/14/20 Page 3 of 3




                                   1         “Nondispositive motions ‘are often “unrelated, or only tangentially related, to the underlying

                                   2   cause of action,’” and, as a result, the public’s interest in accessing dispositive materials does ‘not

                                   3   apply with equal force’ to non-dispositive materials.” Pintos, 605 F.3d at 678 (9th Cir. 2010)

                                   4   (quoting in part Kamakana, 447 F.3d at 1179). For this reason, a “particular showing” of good

                                   5   cause as contemplated by Federal Rule of Civil Procedure 26(c) is sufficient to seal such motions.

                                   6   Kamakana, 437 F.3d at 1180; Welle, 2013 WL 6055369, at *1. “Broad allegations of harm,

                                   7   unsubstantiated by specific examples or articulated reasoning, do not satisfy the Rule 26(c) test.”

                                   8   Beckman Indus., Inc. v. Int’l Ins. Co., 966 F.2d 470, 476 (9th Cir. 1992). If a court finds

                                   9   particularized harm will result from disclosure, then it balances the public and private interests to

                                  10   decide whether a protective order is necessary. Phillips v. Gen. Motors Corp., 307 F.3d 1206,

                                  11   1211 (9th Cir. 2002) (citing Glenmede Trust Co. v. Thompson, 56 F.3d 476, 483 (3d Cir. 1995)).

                                  12   Sealing may also be appropriate if necessary to prevent filings from being used “as sources of
Northern District of California
 United States District Court




                                  13   business information that might harm a litigant’s competitive standing.” Nixon, 435 U.S. at 598;

                                  14   Welle, 2013 WL 6055369, at *1.

                                  15         Because the declaration relates to a dispositive motion, the “compelling reasons” standard

                                  16   applies. There are no compelling reasons to seal the entire declaration. Also, the declaration has

                                  17   some information that is similar to information in a previously filed third declaration, which was

                                  18   not filed under seal.2 For example, both declarations address “revenues, sales history, and profit

                                  19   margins.”3 The earlier declaration also stated the loss explicitly: $316,991.4

                                  20         The plaintiff may resubmit the sealing request within two weeks.

                                  21         IT IS SO ORDERED.

                                  22         Dated: September 14, 2020                   ______________________________________
                                                                                         LAUREL BEELER
                                  23                                                     United States Magistrate Judge
                                  24

                                  25
                                       2
                                           See Third Wright Decl. – ECF No. 35.
                                  26   3
                                        Declaration of Jared B. Briant in support of Plaintiff’s Administrative Motion to File under Seal –
                                  27   ECF No. 45-1 at ¶ 3; Compare Fourth Wright Decl. – ECF No. 45-3, with Third Wright Declaration in
                                       support of Motion for Default Judgment (“Third Wright Decl.”) – ECF No. 35.
                                  28   4
                                           Fourth Wright Decl. – ECF No. 45-3 at ¶ 10; Third Wright Decl. – ECF No. 35 at ¶ 7.

                                       ORDER – No. 4:19-cv-08426-YGR (LB)                 3
